Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 1 of 17



                                                                   FILED IN CLERKS OFFi'
                                                                       u.s.o.c. -Atlanta
                                                                               APR O6 2021

               IN THE UNITED STATES DISTRICT COURT                       _JA    s
                                                                    8
              FOR THE NORTHERN DISTRICT OF GEORGI                       y.
                         ATLANTA.DIVISION

 CHRISTOPHER R. CONNORS,

       Plaintiff,                                CMLACTION FILE NO.

 v.                                               1 : 21-CVID 13 7 3
                                                 JURY TRIAL DEMANDED
HENRY COUNTY, GA,

       Defendant.

                             PRO SE COMPLAINT

      COMES NOW Pro Se Plaintiff, Christopher R. Connors, and hereby files

this Complaint against Defendant, Henry County, GA (hereinafter "Henry County"

or "Defendant"), showing the court as follows:

                       I.   JURISDICTION AND VENUE

1.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 over

Counts I and II of this Complaint, which arise out of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000 et seq. ("Title VII"), and Count III of this

Complaint which arises out of 42 U.S.C. § 1983, the Fourteenth Amendment of the
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 2 of 17




U.S. Constitution.

2.    Venue is proper in this Court because the employment practices forming the

basis of this action were undertaken within the Atlanta Division of the Northern

District of Georgia.

3.    Plaintiff exhausted all administrative remedies in this matter. Dismissal and •

Notice ofRights, Ex. 1.

                                   II.   PARTIES

4.    Plaintiff is a citizen of the United States and resides in the state of Georgia.

5.    Defendant is a municipality operating within Henry County, Georgia.

6.    Defendant operates the Henry County Police Department ("HCPD"), which

is a department within Defendant

7.    Defendant may be served by delivering a copy of the Complaint .and

Summons to Carlotta Harrell, Henry County Board of Commissioners, Henry

County Administration Building, 140 Henry Pkwy, McDonough, Georgia 30253.

8.    Defendant may be served by delivering a copy of the Complaint and

Summons to the County Attorney for Henry County, Georgia, Patrick D.

Jaugstetter, Jarrard & Davis, LLP, 222 Webb Street, Cumming, Georgia 30040.

9.    Defendant is subject to the requirements of the laws enumerated in the


                                          -2-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 3 of 17




Jurisdiction and Venue section of this Complaint.



                        Ill.    FACTUALALLEGATIONS

10.    Plaintiff was employed by Defendant from July 2018 until his termination

on August 7, 2020.

11.    During all time periods relevant to this Complaint, Plaintiff was employed

by Defendant as a Police Officer with HCPD.

12.    Plaintiff is African-American.

13.    During all time periods relevant to this Complaint, Defendant was aware of

Plaintiff's race.

14.    Prior to the events leading to Plaintiff's claims detailed below, Plaintiff

received no poor performance reviews.

15.    In April 2019, Plaintiff made a complaint to Captain Jason Black

(Caucasian) and Sergeant John Mathis (Caucasian) regarding Sgt. Matt Donaldson

(Caucasian) using the word "nigger" in front of Plaintiff and coworkers.

16.    No remedial action was taken by Defendant.

17.    In September 2019, Plaintiff's ex-girlfriend, who Plaintiff had a restraining

order against, filed a police report against Plaintiff.


                                           -3-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 4 of 17




18.   Defendant was aware of the restraining order and issues that Plaintiff was

having with his ex-girlfriend.

19.   Defendant placed Plaintiff on paid Administrative Leave on September 26,

2019, until October 11, 2019.

20.   The treatment of Plaintiff was more .severe and more strict than that of

Caucasian officers who had similar complaints made against them.

21.   Plaintiff is aware of at least one Caucasian officer who was not placed on

leave and/or investigated for similar allegations.

22.   Plaintiff suffers from Bipolar II Disorder, having been first diagnosed six (6)

years ago.

23.   Around the time of his first Administrative Leave, Plaintiff informed the

county of his condition, specifically Sgt. Rotella, Major Smith, and Mr. Harrold

Cooper, Director of Human Resources.

24.   Upon Plaintiff's return to work following his leave, Maj. Smith told Plaintiff

to get help for his Bipolar Disorder, despite Plaintiff's disclosure that his condition

was being effectively managed with medication and therapy.

25.   Following Plaintiff's leave and the disparate disciplinary treatment between

Plaintiff and his coworkers, Plaintiff asked to schedule a meeting with Chief Mark


                                          -4-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 5 of 17




Ammerman (Caucasian) to discuss the discrimination that was occurring.

26.   Plaintiff received no response from Chief Ammerman and his concerns of

race discrimination went unaddressed.

27.   In December 2019, Plaintiff was recommended for termination based on the

allegations of his ex-girlfriend.

28.   Four (4) of five (5) panel members recommended Plaintiff's termination,

with the four votes for termination made by Caucasian members and the one vote

against termination made by an African-American member.

29.   Plaintiff was ultimately placed on a two (2) year probation and 50 hour

suspension.

30.   Plaintiff's discipline was nevertheless more severe than that assessed against

similarly situated Caucasian officers.

31.   On or about February 23, 2020, Plaintiff sent messages to Henry County

complaining of racial discrimination within HCPD.

32.   The following day, February 24, 2020, Plaintiff was agam placed on

Administrative Leave by Chief Ammerman.

33.   Plaintiff was told he could not return to work until completing a mental

health evaluation.


                                         -5-
     Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 6 of 17




     34.   While Plaintiff was paid during his leave, he was unable to work overtime or

     part-time work, which severely affected his pay.

     35.   During his mental health evaluation, Plaintiff was questioned by Defendant's

     doctor regarding Plaintiff's complaints of discrimination.

     36.   The doctor performing the evaluation, Dr. Hill, specifically asked Plaintiff

     why he was complaining about discrimination when he could just go work

     somewhere else.

     37.   Plaintiff filed a complaint regarding Dr. Hill's question.

     38.   Another mental health evaluation was taken, which cleared Plaintiff for duty

     on March 3, 2020.

     39.   In May 2020, Plaintiff was watching the news with Officer Robert Parker

     (Caucasian), discussing the murder of unarmed an African-American man,

     Ahmaud Arbery, by two armed Caucasian civilians.

     40.   During this conversation, Ofc. Parker voiced support for the Caucasian

     shooters.

     41.   On or about June 5, 2020, Plaintiff and Ofc. Parker discussed the murder of

     another unarmed African-American man, George Floyd, by armed Caucasian

     police officers.

I'                                            -6-
I
I
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 7 of 17




42.      Ofc. Parker stated that the outcry for justice and action against the Caucasian

officers was "ridiculous."

43.      Ofc. Parker also insulted those who protested Floyd's death, and then

announced that "many people have said that [Parker is] racist."

44.      Plaintiff stated that maybe Ofc. Parker was racist if he was told by many

people that he is.

45.      Ofc. Parker became enraged, and told Sgt. Terriah Webster to, "handle that

shit."

46.      Ofc. Parker then told Plaintiff not to "fucking come out to [his] scenes," and

instructed Sgt. Webster "not to come to [his] fucking scenes anymore since [she]

was supporting this shit."

47.      The following day, June 6, 2020, Ofc. Parker continued his rant against

Plaintiff.

48.      Sgt. Webster thereafter asked Plaintiff if he wished to discuss the situation

directly with Ofc. Parker.

49.      Plaintiff stated that he would rather not have that conversation, based on

Ofc.'s Parker's behavior.

50.      On June 7, 2020, Sgt. Charles Huffman called Plaintiff to his office, and


                                           -7-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 8 of 17




indicated that Plaintiff had to speak with Ofc. Parker regarding the situation.

51.   Plaintiff did as instructed, and had a meeting with Sgt. Huffman, Ofc.

Parker, and Lieutenant William Powell.

52.   During the conversation, Plaintiff explained that Ofc. Parker was justifying

the brutality of Black men by Caucasian police officers.

53.   Plaintiff explained that he felt such comments were offensive, disrespectful,

and created a hostile work environment.

54.   Plaintiff shared his frustrations and experiences as a Black man, as well as

the discrimination he himself has encountered.

55.   At the end of the meeting it was determined that Ofc. Parker and Plaintiff

could continue working together at HCPD.

56.   On or about June 8, 2020, Plaintiff was again placed on Administrative

Leave pending a mental health evaluation.

57.   On July 15, 2020, Plaintiff was informed by Mr. Cooper that his claims of

discrimination against Defendant had been dismissed.

58.   On or about July 22, 2020, Plaintiff was given his psychological evaluation,

during which his medical condition and treatment was discussed.

59.   Defendant provided false information about Plaintiff to the doctors


                                          -8-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 9 of 17




conducting the evaluation.

60.     Based on the false information, Plaintiff was found not to be fit for duty.

61.     Plaintiff was terminated by Henry County on August 7, 2020.

62.     Unlike Plaintiff, Ofc. Parker was not placed on Administrative Leave and,

upon information and belief, was not given a mental health evaluation.

63.     Plaintiff filed a claim against Defendant with the Equal Employment

Opportunity Commission, Charge Number 1lB-2020-00107.

64.     Plaintiff received his EEOC Dismissal and Notice of Rights, dated January

12, 2021.

                            IV.    CLAIMS FOR RELIEF

      COUNT I: RACE DISCRIMINATION IN VIOLATION OF TITLE VII

65.     Plaintiff reasserts and incorporates Paragraphs 1 through 64 of this

Complaint as if fully set forth herein.

66.     Plaintiff is a member of a protected class by virtue of his race. Para. 12.

67.     Defendant was aware of Plaintiffs race. Para. 13.

68.     Plaintiff was qualified for the position at issue. Para. 14.

69.     Plaintiff suffered the adverse actions of being placed on several

Administrative Leaves. Paras. 19-21; 56


                                           -9-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 10 of 17




70.      Plaintiff suffered the adverse actions of suspension and probation. Para. 29.

71.      Plaintiff suffered the adverse action of termination. Paras. 58-61.

72.      The treatment of similarly-situated Caucasian employees of Defendant,

versus that of Plaintiff, provides evidence of discriminatory animus. Paras.

19-21,29-30,62.

73.      The circumstances surrounding the adverse actions taken against Plaintiff

create a mosaic of discrimination. Paras. 15-59.

74.      Defendant has no legitimate reason for Plaintiff's Administrative Leaves.

75.      Defendant has no legitimate reason for Plaintiff's suspension and probation.

76.      Defendant has no legitimate reason for Plaintiff's termination.

           COUNT II: RETALIATION IN VIOLATION OF TITLE VII

77.      Plaintiff reasserts and incorporates Paragraphs 1 through 76 of this

Complaint as if fully set forth herein.

78.      Plaintiff's April 2019 complaint constitutes a protected activity. Para. 15.

79.      Plaintiff's first Administrative Leave constitutes an adverse action. Paras.

19-21.

80.      Plaintiff's request to discuss race discrimination· at HCPD constitutes a

protected activity. Para. 25.


                                           -10-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 11 of 17




81.   Plaintiff's suspension and probation constitute an adverse action. Para. 29.

82.   Plaintiff's February 23, 2020 race discrimination complaint constitutes a

protected activity. Para. 31.

83.   Plaintiff's February 24, 2020 Administrative Leave constitutes an adverse

action. Para. 32.

84.   Plaintiff's May and June 2020 race discrimination complaints constitute a

protected activity. Paras. 39-54.

85.   Plaintiff's June 2020 Administrative Leave constitutes an adverse action.

Para. 56.

86.   Plaintiff's termination constitutes an adverse action. Paras. 59-61.

87.   The timing of Plaintiff's complaints to the adverse actions taken against him

shows causation.

88.   Defendant has no legitimate reason for Plaintiff's Administrative Leave.

89.   Defendant has no legitimate reason for Plaintiff's suspension and probation.

90.   Defendant has no legitimate reason for Plaintiff's termination.

 COUNT III: RACE DISCRIMINATION IN VIOLATION OF THE EQUAL
   PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT

91.   Plaintiff reasserts and incorporates Paragraphs 1 through 90 of this



                                        -11-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 12 of 17




Complaint as if fully set forth herein.

92.      Defendant intentionally discriminated. against Plaintiff on the basis of his

race.

93.     Defendant discharged Plaintiff on the basis of his race.

94.     Defendant's discriminatory actions include but are not limited to: (a)

establishing a custom, usage, and policy of ~iscriminating against and harassing

African-American employees; (b) failing to take any steps to discipline or

terminate persons who discriminated against and/or harassed African-American

employees; and (c) failing to use reasonable public management powers to

investigate discriminatory and harassing conduct that it knew or should have know

were widespread and ongoing.

95.     Defendant's actions violated the Equal Protection Clause of the Fourteenth

Amendment of the U.S. Constitution.

96.     The actions of Defendant were the moving force behind the deprivation of

Plaintiff's constitutional rights.

97.     Defendant is liable to Plaintiff for its actions pursuant to 42 U.S.C. § 1983.

98.     Plaintiff has suffered damages as a result of the unlawful discrimination by

Defendant.


                                          -12-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 13 of 17




                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

          a. Trial by jury;

          b. Declaratory relief;

          c. Actual and compensatory damages in an amount to be determined by the

enlightened conscience of a jury;

          d. Punitive damages; and

          e. Costs of litigation and any other relief the Court deems just and proper.



Respectfully submitted this ___L.Q____th day of_A-~p()_,,______, 2021.




_ _ _ _ _ _ _ _ _ _ _ _ _Christopher R. Connors
                         Pro Se
                         1208 Trees of Avalon Parkway
                         McDonough, Georgia 30253
                         cconnors l 986@yahoo.com
                         (423) 710-5821




                                            -13-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 14 of 17




                                 JURYDEMAND

      Plaintiff requests a jury trial on all questions of fact raised by this Complaint.



                              _ _th day of __Jg_p_~__;_)_ _ _ _, 2021.
Respectfully submitted this _lo




_ _ _ _ _ _ _ _ _ _ _ _ _Christopher R. Connors
                         Pro Se
                         1208 Trees of Avalon Parkway
                         McDonough, Georgia 30253
                         cconnorsl 986@yahoo.com
                         (423) 710-5821




                                         -14-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 15 of 17




                     FONT AND POINT CERTIFICATION

       Plaintiff certifies that the within and foregoing COMPLAINT was prepared

 using Times New Roman, 14-point font in accordance with LR 5.l(B).



 Respectfully submitted this   6                     -r__.i!____, 2021.
                                   th day of __A.._D....




 _ _ _ _ _ _ _ _ _ _ _ _ _Christopher R. Connors
                          Pro Se
                          1208 Trees of Avalon Parkway
                          McDonough, Georgia 30253
                          cconnors l 986@yahoo.com
                          (423) 710-5821




                                      -15-
Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 16 of 17



           PLEASE READ BEFORE SIGNING THIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant(s). Finally, ifthe defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(l).


             Signed, this ___aa,to_ _ day of    A-pn I                      , 20   .2,(




                                          (Signature of plaintiff pro se)


                                          (Printed name of plaintiffpro se)


                                          ( street address)


                                          (City, State, and zip code)


                                          (email address)


                                          (telephone number)




                                        Page9 of 9
                  Case 1:21-cv-01373-TWT-WEJ Document 1 Filed 04/06/21 Page 17 of 17
   :EOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                   DISMISSAL AND NOTICE OF RIGHTS
  ro:     Christopher R. Connors                                                         From:    Atlanta District Office
          1208 Trees Of Avalon Parkway                                                            100 Alabama Street, S.W.
          McDonough, GA 30253                                                                     Suite4R30
                                                                                                  Atlanta, GA 30303


         D                    On behalf of person(s) aggrieved whose identity is
                              CONFIDENTIAL (29 CFR §1601.7(a))
  EEOC Charge No.                                 EEOC Representative                                                  Telephone No.
                                                  Sharon Robertson,
  11B-2020-00107                                  Investigator                                                         (404) 562-6836
  THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

·-··'·   □
         ......
                   The facts alleged in the charge fail to state a claim under any .of the statutes enforced by the EEOC.
                       ·····-•-··--··· .... - - _..... --------. ---·--- ., .. :. .. --.. ~•-: . ·--- . .---: _;•-.--


         □         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.,_ -- -


         □         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

         D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                   discrimination to file your charge
         I]]       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to condude that the
                   information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                   the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

         D         The EEOC has adopted the findings o~the state or local fair employment practices agency that investigated this charge.

         D         Other (briefly state)


                                                           - NOTICE OF SUIT RIGHTS -
                                                     (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employme·nt Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of y_our receipt of this notice; or your right to sue based on this charge Will be
lost. (The time limit for filing s~it based on a claim under state law may be different.)

Equal Pay Act {EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                      Ll~✓E/LL
                                                                                                                      January 12, 2021

 Enclosures(s)                                                                                                               (Date Mailed)
                                                                    Darrell E. Graham,
                                                                     District Director
 cc:
             Harold Cooper                                                             Amanda M. Brookhuis, Esq.
             Human Resources Director                                                  The Kirby Law Firm, LLC
             Henry County Government                                                   4488 N Shallowford Rd
             140 Henry Parkway                                                         Suite 105       .
             Mcdonough, GA 30253                                                       Attanta; GA 30338 ·
